UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4699


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERESA LYN FLETCHER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:14-cr-00120-H-1)


Submitted:   May 26, 2016                     Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Teresa Lyn Fletcher, Appellant Pro Se. G. Norman Acker, III,
Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Teresa     Lyn   Fletcher   appeals    the   district    court’s    order

denying Fletcher’s self-styled “Motion for Judicial Review of

Forfeiture Order,” which Fletcher filed pro se in her criminal

case.    We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order.                  See United

States   v.   Fletcher,   No.    5:14-cr-00120-H-1      (E.D.N.C.    Oct.   29,

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before   this   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      2